 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 433 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2004 
Mr. Lantos (for himself, Mr. Crowley, Mr. Ackerman, Mr. Wilson of South Carolina, Mr. Payne, Mr. Meeks of New York, Mr. Faleomavaega, Ms. McCarthy of Missouri, Mr. Schiff, Mr. Garrett of New Jersey, Mr. Brown of Ohio, Mr. Pallone, Mr. Abercrombie, Ms. Ros-Lehtinen, Mr. Doggett, Mr. McDermott, Ms. Solis, Mr. Tierney, Mr. Berman, Ms. Millender-McDonald, Mr. McNulty, Ms. Lee, Mr. Engel, and Mr. McCotter) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Congratulating the Republic of India on the conduct of its recent democratic national elections. 
 
Whereas the Republic of India, a vast country of over 1,000,000,000 people, numerous ethnic and religious groups and 18 major languages, has been for 57 years the world’s largest democracy; 
Whereas India has a strong multiparty system in which all political views are freely expressed and respected; 
Whereas nearly 400,000,000 people cast votes over a three-week period, utilizing electronic voting machines at almost 700,000 polling stations, for 543 seats for the Indian national parliament, a monumental undertaking; 
Whereas India’s example of free and fair democratic elections and respect for the democratic process is an inspiration and model throughout the region and the world; 
Whereas India’s economic prosperity, political dynamism, and national security are a direct result of its democratic system of government; 
Whereas India and the United States share a special relationship as the world’s two largest democracies, and have a shared commitment to respecting and defending the will of the people and the rule of law; 
Whereas India and the United States are natural friends and allies, sharing common fundamental interests in building a peaceful, prosperous, and secure world free from want and fear; and 
Whereas India and the United States continue to work closely in their common fight against the scourge of terrorism: Now, therefore, be it 
 
That Congress— 
(1)commends the people of the Republic of India, the largest democracy in the world, for their achievements in establishing a successful democratic country, which serves as an example for emerging democracies throughout the world; 
(2)recognizes with satisfaction the strong historical ties and shared interests between India and the United States; 
(3)reaffirms the strong friendship between India and the United States that will continue to develop in the future; and 
(4)expresses its deepest best wishes and regards for the future success of the new government of India. 
 
